PER CURIAM.
We have for consideration a proposed amendment to Florida Rule of Criminal Procedure 3.992(b) (Supplemental Criminal Punishment Code Scoresheet). We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Supreme Court Criminal Court Steering Committee (Steering Committee) proposes an amendment to rule 3.992(b) in light of chapter 2012-36, section 3, Laws of Florida, amending section 921.0026(2), Florida Statutes (2012) (effective October 1, 2012). Consistent with the new legislation, the amendment adds to the supplemental scoresheet the following additional mitigating circumstance as a reason for downward departure: “[t]he defendant was making a good faith effort to obtain or provide medical assistance for an individual experiencing a drug-related overdose.”
Upon consideration of the Steering Committee’s proposal and the relevant legislation, we amend rule 3.992(b), as reflected in the appendix to this opinion. New language is indicated by underscoring. The amendment shall become effective immediately upon release of this opinion. Because the amendment was not published for comment prior to its adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.1
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
*1264[[Image here]]

. An original and nine paper copies of all comments must be filed with the Court on or before December 10, 2012, with a certificate of service verifying that a copy has been served on the Committee Chair, The Honorable Kevin Ernas, C/O Bart Schneider, Office of the General Counsel, 500 S. Duval Street, Tallahassee, Florida 32399-1925, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Committee Chair has until December 31, 2012, to file a response to any comments filed with the Court. Electronic copies of all comments and responses also must be filed in accordance with the Court's administrative order in In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).